Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. The Examiner maintains that the reference cited in the previous non-final office action, US Pat. No. 9,207,034, is the reference that is closest to the Applicant’s claimed invention. 
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach:
an insert removably couplable to the distal end of the housing, the insert having a tubular body with a central bore defining a projectile axis, the central bore at least partially extending toward the proximal end of the housing within the chamber; a first lateral port extending from the chamber through the housing and configured to expel combustion gases away from the housing; and a first annular baffle projecting radially from the tubular body and disposed at a location along the tubular body configured to direct a portion of combustion gases entering the chamber toward the first lateral port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.